Citation Nr: 0503048	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  98-12 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder, claimed as the residual of an inservice motor 
vehicle accident.   

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a disorder of the 
cervical spine, claimed as the residual of an inservice motor 
vehicle accident.   

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic right 
shoulder disorder, claimed as the residual of an inservice 
motor vehicle accident.   

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic left 
shoulder disorder, claimed as the residual of an inservice 
motor vehicle accident.   

5.  Entitlement to service connection for a disorder 
characterized by headaches and/or dizziness, claimed as the 
residual of an inservice motor vehicle accident.   

6.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of injury to the left wrist, with ununited 
fracture of the left scaphoid and possible vascular necrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and May 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In the June 1997 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for a 
low back disorder, cervical spine disorder, and bilateral 
shoulder disorder, all claimed as residuals of a motor 
vehicle accident.  The May 1998 decision denied service 
connection for a disorder characterized by headaches and/or 
dizziness as a residual of a motor vehicle accident.  

The Board notes that a September 2004 rating decision by the 
New York, New York RO denied service connection for a 
psychiatric condition, hepatitis A/B/C, scars of the left 
knee, left leg, and right elbow, and otitis externa.  
Although the veteran's representative mentioned these issues 
in a November 2004 Appellant's Brief, there is no indication 
that a Notice of Disagreement has been filed at the RO with 
respect to these issues.  See 38 C.F.R. § 20.300. Therefore, 
they are not properly before the Board at this time, and 
these matters are referred to the RO for any action deemed 
necessary.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

The Board notes that in a VA Form 9 received in August 1998, 
the veteran indicated his desire for a hearing before a 
traveling Veterans Law Judge at the RO in New York, New York.  
To date, the veteran has been afforded no such hearing.  Nor, 
apparently, has the veteran withdrawn his request for such a 
hearing.  Under the circumstances, the veteran must be given 
an opportunity to present testimony before a traveling 
Veterans Law Judge at the RO prior to a final adjudication of 
his claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing and so inform the 
veteran in a timely manner.  A transcript 
of the hearing should be included in the 
veteran's claims folder.  After the 
hearing is conducted, the case should be 
returned to the Board in accordance with 
appropriate appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



